Title: From John Quincy Adams to William Smith Shaw, 19 February 1806
From: Adams, John Quincy
To: Shaw, William Smith



Dear Sir.
Washington 19. Feby 1806.

I have received from you the Anthology for January, for which I thank you—In a letter yesterday to my brother I have made some remarks upon it with which I hope you will not be displeased—Perhaps my own zeal upon a subject of importance, made me more sollicitous concerning one Article in it than was necessary—I should be glad to review the several pamphlets on this subject lately published in this Country, myself—But my time will not allow me at present.
I now enclose you orders upon Mr: Gurley and Delille for the payment of the Rent respectively due and becoming due from them at this Time—I wish you to receive the money as soon as you can obtain it, and either keep it, or deposit it in Bank as you please; to be ready for me on my return home
I continue sending for you to my father such public documents as we have published here, as by their importance may be interesting to you.
I have heretofore desired my brother, to ask you, whether you ever found an opportunity to ship for me the box of Maccaroni, we left at Whitcomb’s?—I hope also you will not forget the enquiries respecting a house at Cambridge, which I have formally recommended to your kind attention. I am with invariable regard and esteem, truly yours.

J. Q. Adams